Citation Nr: 1735575	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to February 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified at a September 2015 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the file.

These matters were previously before the Board in December 2015, at which time they were remanded for further development.  The matters have been returned to the Board for appellate review.


FINDINGS OF FACT

1. The probative evidence of record does not demonstrate that the Veteran's current right hip disability is related to active duty service, nor was a right hip disability manifested to a compensable degree within a year of service, and symptoms have not been continuously present since service.  

2. The probative evidence of record does not demonstrate that the Veteran's current right knee disability is related to active duty service, nor was a right knee disability manifested to a compensable degree within a year of service, and symptoms have not been continuously present since service.  

3. The probative evidence of record does not demonstrate that the Veteran's sleep apnea had its onset in service, or is etiologically related to service.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).  

2. The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).  

3. The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  

In a July 2009 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that there has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Veteran has also been provided VA examinations in connection with the appeals at issue, in November 2009, February 2012, and February 2016.  The February 2016 examination reports reflect that the VA examiner reviewed the Veteran's claims file, conducted appropriate examinations, and rendered appropriate diagnoses and opinions consistent with the other evidence of record.  Accordingly, the Board finds the February 2016 VA examination reports adequate to adjudicate the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the Veteran was assisted by an accredited representative from the American Legion.  The representative and the VLJ asked questions addressing the criteria for service connection.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony and questioning, demonstrated actual knowledge of the elements necessary to substantiate the claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim.  

Entitlement to service connection for a right hip disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran asserts that his current right hip disability resulted from an injury suffered during active duty service, when he reports he fell between some stone crushing the whole right side of his body, during a training exercise.  The Veteran further relates he was treated briefly by a field medic and released to duty shortly thereafter, with no follow-up treatment while in service.  

The record confirms the presence of a current disability, the Veteran has a diagnosis of degenerative arthritis of the right hip, which disability is considered a "chronic condition" for purposes of 38 C.F.R. § 3.309.

The Veteran's service treatment records are silent with respect to his reported in-service injury; however, June 1982 service treatment records do indicate the Veteran injured his right ankle and toe playing basketball.  On several occasions during the appeal period, the Veteran has related that his right hip, knee, ankle and foot were injured in the same event.  

There is no evidence of complaints of right hip pain in the service treatment records, and the Veteran did not seek or receive treatment for any hip condition in the year following separation, or for many years thereafter.  

At his February 2016 VA examination, the Veteran acknowledges he did not seek or receive treatment for his hip until 2009, at which point he began to complain of hip pain.  Although June 2009 diagnostic imaging of the Veteran's hip was characterized as unremarkable, February 2012 diagnostic imaging showed mild degenerative changes, leading to the diagnosis of degenerative right hip arthritis.  

The Veteran underwent a VA examination in connection with his claim for service connection for his right hip in November 2009.  That examiner suggested there was no objective evidence of hip problems in service, diagnosed the Veteran with right hip trochanteric bursitis, and opined the Veteran's reported symptoms were less likely than not related to any aspect of his service, and more likely related to the natural aging process.  In its December 2015 remand, the Board noted that the examiner's opinion was conclusory, insofar as he did not explain adequately why the diagnosed hip disability was unrelated to service.
A second VA examination was conducted in February 2012.  That examiner noted that the Veteran's "right hip started hurting [only] a few years ago," noting an orthopedic consultation from December 2009 which was silent for complaints of hip pain.  The examiner diagnosed the Veteran with degenerative joint disease of the right hip, and concluded that the disability was unrelated to service, which opinion was in part predicated on the examiner's determination that the Veteran had performed "heavy physical labor" for nearly a decade following separation.  A review of the record, including the Veteran's competent and credible hearing testimony with respect to his employment history, reveals that this is factually false.  As such, the Board found this opinion inadequate, and remanded the matter for an additional VA examination and medical opinion.  

That examination was conducted in February 2016.  The examiner furnished a diagnosis of degenerative arthritis of the right hip, and in opining the disability was unrelated to service, noted the absence of any hip-related complaints in service, and the fact that the initial hip-related complaints first appeared in the record over two decades after separation.  The examiner further explained that degenerative joint disease commonly appears between ages forty and sixty, with complex etiology involving the interplay between joint integrity, genetics, mechanical forces, and cellular and biochemical processes, noting that in the Veteran's case, there was simply no indication of any etiological relation to service or to any trauma suffered therein.  

The Board acknowledges that the Veteran, and his wife, who testified on his behalf at his September 2015 Board hearing, are competent to describe symptoms that they are able to perceive through the use of the senses, and has considered these lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board notes that while the Veteran asserts that his hip pain began in and has continued since service, his statements as to the onset have been varied.  Critically, the record does not contain any diagnosis of a hip disorder during or immediately after the Veteran's period of active duty service.  Additionally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a hip disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions.)  As such, the Board affords greater probative weight to the above-detailed February 2016 VA examiner's opinion than to the lay statements of record with respect to the onset of a right hip disability during service or within a year thereof.  

Accordingly, the Board finds that service connection for a right hip disability is not warranted in this case.  The February 2016 VA examiner found that the Veteran's right hip disability was less likely than not etiologically related to service, and supported that finding with a thorough and convincing rationale.  There is insufficient medical or other competent evidence to the contrary.  Consequently, the weight of the evidence is against the claim.   See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.)  As the weight of the evidence is against the current claim, service connection for a right hip disability must be denied.  38 C.F.R. § 3.102 (2016).  See also 38 U.S.C.A. § 5107(b) (West 2014).

Entitlement to service connection for a right knee disability

As noted above, the Veteran has contended that he injured his right knee in service in the same incident in which he injured his right hip.  

The Veteran has a current diagnosis of degenerative arthritis of the right knee, which disability is considered a "chronic condition" for purposes of 38 C.F.R. § 3.309.

As in the case of the Veteran's right hip disability, service treatment records are silent as to an in-service knee injury, documenting only the above-described right foot and ankle injury while playing basketball.  There is likewise no record of treatment sought or received for a knee disorder within a year of separation, or for many years thereafter.  Diagnostic imaging of the Veteran's right knee, taken in January 2006, showed only mild swelling, and was otherwise characterized as normal.  Diagnostic imaging from late 2009 showed a meniscal tear in the right knee.

At his November 2009 VA knee examination, the Veteran reported a longstanding history of right knee pain, and received a diagnosis of degenerative joint disease of the right knee.  That examiner furnished a negative nexus opinion, opining the condition was age-related.  As no adequate rationale for rejecting the Veteran's contention of in-service onset was provided, the Board found this opinion inadequate. 

A second examination was conducted in February 2012, pursuant to which the examiner provided a negative nexus opinion, noting that the Veteran first sought treatment only within the prior two to three years.  As discussed above in relation to the Veteran's right hip claim, that examiner also predicated his opinion in part on the Veteran's supposed post-service "heavy physical labor," which assessment tends to malign the entire opinion.  As such, the Board found inadequate the February 2012 opinion, and remanded the matter for an additional VA examination and opinion.
 
The February 2016 VA examiner diagnosed the Veteran with a meniscal tear and degenerative arthritis of the right knee, and in furnishing a negative nexus opinion, noted the absence of knee pain recorded in the service treatment records, and the Veteran's own statement that his right knee pain had its onset in 2008 or 2009.  The examiner cited the Veteran's recent meniscal tear as the most likely culprit in his current knee symptoms.  

Again the Board must acknowledge that the Veteran and his wife are competent to describe symptoms that they are able to perceive through the use of the senses, and has considered these lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, as is the case with the Veteran's right hip disability, the record does not contain any diagnosis of a knee disorder during or immediately after the Veteran's period of active duty service.  Additionally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a knee disability.  See Barr, 21 Vet. App. 303, 307 (2007).  As such, the Board affords greater probative weight to the above-detailed February 2016 VA examiner's opinion than to the lay statements of record with respect to the onset of a right knee disability during service or within a year thereof.  

Accordingly, the Board finds that service connection for a right knee disability is not warranted in this case.  The February 2016 VA examiner found that the Veteran's right knee disability was less likely than not etiologically related to service, and supported that finding with a thorough and convincing rationale.  There is insufficient medical or other competent evidence to the contrary.  Consequently, the weight of the evidence is against the claim.   See Gilbert, 1 Vet. App. 49 (1990) As the weight of the evidence is against the current claim, service connection for a right hip disability must be denied.  38 C.F.R. § 3.102 (2016).  See also 38 U.S.C.A. § 5107(b) (West 2014).

Entitlement to service connection for sleep apnea

The Veteran contends that his sleep apnea is related to service, testifying at his September 2015 Board hearing that he began snoring loudly and sleeping poorly in service.  

The service treatment records are negative for any mention of sleep-related problems, and the Veteran does not appear to have complained of such problems, or sought or received treatment therefor for many years after separation.  

In July 2009, the Veteran underwent a sleep study at a private facility, which resulted in a diagnosis of mild obstructive sleep apnea.  VA treatment records reflect treatment for the condition since that time.  When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence of record shows it was incurred in service or is otherwise etiologically related to service.  38 C.F.R. § 3.303(d).  

In this case, no treating or examining provider has indicated the Veteran's sleep apnea had its onset in service, or is otherwise etiologically related thereto.  The Veteran underwent a VA examination to explore the etiology of his sleep apnea in February 2016.  That examiner noted there was no evidence of sleep apnea or sleep disturbance of any kind in the Veteran's service treatment records, nor any sleep-related complaints or treatment until the July 2009 sleep study mentioned above.  The examiner opined the Veteran's sleep apnea was less likely than not related to service, and more likely than not related to the aging process, explaining that "medical evidence and expertise reveals natural aging as one of the risk factors that causes obstructive sleep apnea due to encroachment of [the] airway with floppy soft tissues."  The examiner also noted the absence of any medically accepted risk factors for sleep apnea documented in service.

The record contains neither any contradictory opinion, nor any objective evidence that contradicts the February 2016 VA examiner's assessment.  Moreover, the opinion is based on an examination of the Veteran, and a thorough review of the medical file, and is fully reasoned and explained.  As such, the Board finds that it constitutes the most probative evidence of record with regard to the question of service connection for sleep apnea.  Once again, the Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive, and has considered his lay statements and testimony.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, as a layperson, the Veteran is not competent to render a medical diagnosis or opinion concerning the etiology of sleep apnea.  See Barr, 21 Vet. App. 303.  

Accordingly, the Board finds that the weight of the evidence is against the claim, and service connection for sleep apnea is unwarranted.  As the evidence of record preponderates against the claim, service connection for sleep apnea must be denied.  38 C.F.R. § 3.102 (2016).  See also 38 U.S.C.A. § 5107(b) (West 2014).







ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


